By the Court,
DIXON, C. J.
We have been favored with no brief or argument on the part of the defendant, and upon what grounds he relies for a reversal of the judgment we are not informed. The action is to reform a bill of sale of certain personal'property, upon the ground of mistake. Upon looking into the record, the case seems to us very plain and simple. No doubt can be entertained that the mistake is such as equity ought to reform ; and that it occurred through the inadvertence of the secretary of the plaintiff, who drew the bill of sale, is established beyond controversy. The bill of sale, before reformation, did not express the true agreement of the parties, and the circuit court was right in reforming it so as to make it do so.
Judgment affirmed.